Citation Nr: 1812194	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-15 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a skin disorder of the face, to include as a manifestation of sarcoidosis and/or as due to exposure to chemicals and asbestos.

2.  Entitlement to service connection for residuals of parotid gland cancer, to include as a manifestation of sarcoidosis and/or as due to exposure to chemicals and asbestos.

3.  Entitlement to service connection for a dental disorder, to include as a manifestation of sarcoidosis, for compensation purposes.

4. Entitlement to service connection for a dental disorder, to include as a manifestation of sarcoidosis, for treatment purposes.

5.  Entitlement to service connection for hearing loss in the left ear.

6.  Entitlement to an initial compensable rating for hearing loss in the right ear.


REPRESENTATION

Appellant represented by:	Mary Long, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to August 1981 in the United States Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2013, the Veteran testified before another Veterans Law Judge (VLJ) during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  

In December 2014, the Board remanded the above claims for further development.

In May 2016, the Veteran was notified that the VLJ who took his testimony in October 2013 was unavailable to participate in a decision of the appeal.  He was offered a new hearing.

In November 2016, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

In May 2017, the Board remanded the above claims for further development.

The Board recognizes that in December 2017, the Veteran filed a timely notice of disagreement (NOD) with an August 2017 rating decision.  However, as January 2018 correspondence indicates the RO responded to the NOD and is actively processing it, remand of these claims for the issuance of a statement of the case (SOC) is unnecessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In a March 2017 VA Form 21-526EZ, the Veteran raised the issues of entitlement to service connection for sciatica of the right and left legs.  These issues were referred by the Board in May 2017, but have still not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to service connection for a skin disorder of the face, residuals of parotid gland cancer, and a dental disorder for both compensation and treatment purposes are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Left ear hearing loss is not attributable to service and sensorineural hearing loss of the left ear was not manifest within one year of separation from service.

2.  Throughout the course of the appeal, the Veteran's hearing acuity has been Level I in the right ear.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for left ear hearing loss have not been met.  38 U.S.C. §§ 1131, 1137, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for an initial compensable rating for right ear hearing loss have not been met. 38 U.S.C. § 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching the decisions below, the Board considered the Veteran's claims and decided entitlement based on the evidence. Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection Claim

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to show a service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).
Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran has a current diagnosis of left ear hearing loss for VA purposes, documented on a June 2016 audiogram.

His DD Form 214 shows that his military occupational specialty (MOS) was electrical/mechanical equipment repairman, a MOS associated with a moderate probability of exposure to hazardous noise. Further, his August 1981 separation examination documents left ear hearing loss for VA purposes, as his auditory threshold at both 3000 and 4000 Hertz was 40 decibels.

Following service, in a September 1981 VA treatment record, the Veteran reported having a "slight" decrease in hearing.  An audiological examination was not conducted.  

On general VA examination in August 2011, the examiner noted that gross hearing was intact and the Veteran could hear normal conversation within the examination area.

On VA audiological examination in April 2012, the Veteran reported in-service noise exposure and a decrease in hearing acuity since service.  On examination, left ear hearing loss for VA purposes was not shown.  The examiner noted that the Veteran initially displayed elevated speech recognition and pure-tone responses.  His responses improved by as much as 20-30 decibels following re-instruction.  His bone conduction results were 10-15 decibels greater than air conduction thresholds, supporting the presence of elevated behavioral responses.  The examiner stated the test results ultimately obtained were valid.  He did not provide a nexus opinion as left ear hearing loss was not shown.

On VA audiological examination in July 2015, the examiner noted the Veteran's in-service noise exposure, and hearing loss on separation.  The Veteran reported experiencing hearing loss since service.  He stated that his ears felt "plugged up" when he had sinus problems, and the examiner noted a history of sinusitis in the medical record.  On examination, left ear hearing loss for VA purposes was not shown.  The examiner stated there was no pathology to render a diagnosis.  The examiner noted that the Veteran's responses were initially elevated but decreased on re-instruction.  He did not respond at first to puretone presentations and was re-instructed two times and told of inconsistencies; thereafter his responses were in agreement.  The examiner stated that the results were valid.  An opinion on etiology was not rendered.

In June 2016, an audiogram was performed in connection with the Veteran's employment, indicating left ear hearing loss for VA purposes.  

In November 2016, the Veteran testified before the undersigned.  He testified that since service, he had experienced a slow decline in hearing bilaterally.  His attorney discussed the June 2016 audiogram depicting left ear hearing loss.

On VA audiological examination in August 2017, left ear hearing loss for VA purposes was not shown.  The examiner stated the test results were valid.  The examiner noted the Veteran's in-service noise exposure and hearing loss on separation examination.  He opined that any left ear hearing loss was not at least as likely as not caused by or a result of military service because of the inconsistent display of left ear hearing loss since separation; the examiner opined this "rule[d] out the possibility of a hearing loss caused by service related duties."  The examiner noted that normal audiometry measurements were obtained in May 2009 and July 2015.  While the June 2016 audiogram showed hearing loss, the results were inconsistent with the remainder of the evidence, including the current audiogram.  Moreover, the Veteran had worked in the aviation industry during civilian life for approximately 30 years, which could account for the slight shift in hearing sensitivity due to the daily operation of power tools.  Further, previous testing revealed a high probability of malingering and the need for re-instruction due to elevated responses.
Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  The probative evidence does not show that the Veteran's left ear hearing loss is related to his active military service.  The disorder was not found within one year of separation from service; rather, the evidence reflects that the disorder was not shown until many years after service discharge.  The fact that he sought treatment for other conditions after service, but not left ear haring loss, weighs against the credibility of any statements that the disorder persisted since discharge.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

The medical opinion evidence is also persuasive.  The August 2017 VA examiner addressed the contentions of direct service connection, and provided a discussion addressing all of the Veteran's pertinent in-service and post-service medical history, but opined that any current left ear hearing loss was not related to military service because of the inconsistent display of left ear hearing loss since separation.  He explained that the June 2016 results could be explained by civilian noise exposure, and that the record indicated a high probability of malingering.  The examiner based his conclusions on an examination and discussion of pertinent records in the claims file, including the in-service noise exposure and the separation examination report.  He reviewed the reported history and symptoms in rendering the opinions, and provided a rationale for the conclusions reached.

The only evidence to the contrary of the VA examination reports is the lay evidence.  The Board finds that the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of medically complex disorders, such sensorineural hearing loss.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury). 

Hearing loss comprises a medically complex disease process because of its multiple etiologies, requires specialized testing to diagnose, and manifests symptomatology that could overlap with other disorders.  The etiology of the Veteran's current left ear hearing loss is a complex medical etiological question involving internal and unseen system processes, some of which are unobservable by the Veteran, especially in the context of this case where the weight of the evidence demonstrates no left ear hearing loss for years after service.

The Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the Veteran's claim for service connection, that doctrine is not applicable to the claim

Higher Rating Claim

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 

In the April 2012 rating decision on appeal, the RO granted service connection for right ear hearing loss, and assigned noncompensable rating.  

Under the applicable criteria, disability ratings are determined by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz.

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  

The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See 38 C.F.R. 
§ 4.85.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86, although this regulation is not applicable here.  

When hearing loss is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral designation of I. 38 C.F.R. §§ 3.383, 4.85(f).  
On VA examination in July 2013, the Veteran reported that hearing loss and ringing in the ears.  The following pure tone thresholds, in decibels, were obtained:
 


HERTZ




1000
2000
3000
4000
RIGHT
20
30
10
15

The pure tone threshold average was 18.75 decibels and the speech discrimination score was 92 percent.  Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluation reveals Level I hearing in the right ear.  As the Veteran is not service-connected for left-ear hearing loss, Level I is assigned for that ear.  38 C.F.R. §§ 3.383, 4.85(f).  Combining these according to Table VII reveals a noncompensable rating.  

On VA examination in July 2015, the Veteran reported having trouble hearing people speaking generally.  The following pure tone thresholds, in decibels, were obtained:
 

HERTZ




1000
2000
3000
4000
RIGHT
20
30
15
15

The pure tone threshold average was 20 decibels and the speech discrimination score was 96 percent.  Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluation reveals Level I hearing in the right ear.  Combining this with Level I hearing in the left ear, according to Table VII, reveals a noncompensable rating.  

In June 2016, three audiograms were conducted in connection with the Veteran's employment.  The following pure tone thresholds, in decibels, were obtained:
 

HERTZ




1000
2000
3000
4000
June 23 
45
35
30
40
June 28
25
30
20
30
June 28
20
25
10
20

The pure tone threshold averages were 37.5, 26.25, and 18.75 decibels.  Speech discrimination scores were not obtained.  As such, applying the scores to Table VIA pursuant to 38 C.F.R. § 4.85(c) yields Level I hearing in the right ear.  Combining this with Level I in the left ear, according to Table VII, reveals a noncompensable rating.  

On VA examination in August 2017, the Veteran reported that he felt like he was yelling sometimes, and others told him he spoke loudly.  He reported avoiding some conversation situations because he didn't want to ask people to repeat themselves.  He reported having a history of difficulty hearing in noisy environments, group situations, and from a distance.  He could hear, but not clearly.  The following pure tone thresholds, in decibels, were obtained:
 

HERTZ




1000
2000
3000
4000
RIGHT
30
35
15
25

The pure tone threshold average was 26.25 decibels and the speech discrimination score was 96 percent.  Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluation reveals Level I hearing in the right ear.  Combining this with Level I in the left ear, according to Table VII, reveals a noncompensable rating.  

The preponderance of the evidence is against the assignment of a compensable rating for the Veteran's right ear hearing loss disability at any time during the appeal period, based on the audiometric data of record.  The Board finds that no higher evaluation can be assigned pursuant to any other Diagnostic Code.  Because there are specific Diagnostic Codes to evaluate hearing loss, consideration of other codes for evaluating the disability is not appropriate.  

The VA examination reports are adequate for adjudication.  The examiners examined the Veteran and pertinent records, considered his history, and set forth objective findings necessary for adjudication.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Board has further considered the Veteran's lay statements, however, ratings for hearing loss disabilities involve a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann, 3 Vet. App. at 345.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, the doctrine is not for application.  


ORDER

Service connection for hearing loss in the left ear is denied.

An initial compensable rating for hearing loss in the right ear is denied.


REMAND

The Veteran and his attorney contend that the skin disorder of the face, residuals of parotid gland cancer, and dental disorder for compensation purposes are actually all manifestations of recently-diagnosed sarcoidosis.  In support, the Veteran submitted a March 2017 report of Dr. E., who opined that it was more likely than not that the Veteran manifested symptoms of sarcoidosis in service.  During service, his cyst development and wisdom teeth problems were indicative of changes in the tissue of the upper respiratory tract.  Dr. E. stated that sarcoidosis is a slow developing disease, and that it takes a long time before enough symptoms are present to indicate the need for a biopsy.  The Veteran and his attorney further argue that the current disorders are related to exposure to chemicals and asbestos in service.  In a January 2018 brief, the attorney argued that studies from the Centers for Disease Control and Prevention (CDC) indicate a statistically significant increase in sarcoidosis diagnosed in enlisted Navy personnel who served on aircraft carriers, due to the nonskid coatings used on ship decks.

In May 2017, the Board remanded these claims in order to obtain a VA medical opinion addressing the arguments of chemical and asbestos exposure, and regarding sarcoidosis.  The Veteran's attorney argues that the opinions obtained do not sufficiently respond to the Board's inquiries, and has requested that an adequate examination be provided.  The Board agrees.  Stegall v. West, 11 Vet. App. 268 (1998).  

With regard to parotid cancer residuals and the skin disorder, an examiner opined that the current conditions were not documented in the service records, and sarcoidosis is not associated with chemical or asbestos exposure.  The examiner did not address, however, whether the current disorders are manifestations of sarcoidosis that began to manifest in service.  The examiner also did not address whether current skin problems, including recurrent cellulitis of the face as shown in VA treatment records, are related to exposures in service.  On remand, the examiner should also address the Veteran's attorney's recent arguments regarding the CDC studies.

With regard to the dental claim, a separate examiner stated he could not see how the Veteran's parotid gland cancer and dental condition were related to sarcoidosis.  In an addendum opinion, he stated the conditions were unrelated to an in-service blow to the jaw as the disorders are not usually trauma-induced.  The examiner did not provide any rationale regarding his sarcoidosis statement, did not address exposures in service, and did not address the Veteran's reports of gum swelling and pain during service, as directed in the remand.  A further medical opinion should be obtained.

With regard to the claim for dental treatment, the claim appears to have been adjudicated without consideration of the VBA and VHA policy.  See M21-1, Part III, Subpart v., Chapter 7, Section C, pertaining to the processing and rating of dental claims.  These provisions direct that an RO is not to adjudicate a claim for service connection for a dental condition for treatment purposes in the first instance in most cases.  Such a claim, instead, is to be referred to a VHA facility for that administration to make a determination of eligibility in the first instance.  The VHA facility is also responsible for notifying the Veteran of any decision.  There is a specific process to be followed should the VHA facility require assistance from VBA in providing additional information in order to make a decision.  In any event, the initial determination is to be made by the VHA facility.  Despite the Board's remand directives, this development has not been accomplished.  Stegall, 11 Vet. App. at 268.  

Accordingly, these remaining claims are REMANDED for the following action:

1.  Afford the Veteran a VA examination addressing the etiology of his skin disorder of the face, residuals of parotid gland cancer, and dental disorder.  A rationale must be provided for all conclusions reached.

The examiner must address the following:

(a).  Do the current skin disorder of the face (including recurrent cellulitis), residuals of parotid gland cancer, and dental disorder represent separate and distinct disorders, or are they manifestations of sarcoidosis?

(b).  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any of the disorders arose during service or are otherwise related to his military service, to include as (i) manifestations of sarcoidosis that began in service (ii) due to any chemical or asbestos exposure (iii) due to exposure to nonskid coatings used on ship decks.  

In providing this opinion, the examiner must consider the following:
* Service treatment records showing the removal of a cyst in March 1980, a blow to the jaw in February 1981, and the Veteran's competent and credible reports of gum swelling and pain in service.
* March 2017 report of Dr. E., attributing these disorders to sarcoidosis which arose during military service.  
* Medical literature submitted by the Veteran's attorney, including studies from the CDC indicating a statistically significant increase in sarcoidosis diagnosed in enlisted Navy personnel who served on aircraft carriers, due to the nonskid coatings used on ship decks

2.  Complete the referral of the Veteran's dental claim for outpatient treatment purposes to a VHA facility (VA medical center (VAMC)) for that administration to make a determination of eligibility in the first instance as outlined in M21-1, Part III, Subpart v., Chapter 7, Section C.  If the VAMC determines that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests VBA make a determination, adjudicate the claim.

3.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the 
Veteran and his attorney should be provided a SSOC.  




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


